                           1 DYLAN P. TODD, ESQ.
                             Nevada Bar No. 10456
                           2 TODD W. BAXTER, ESQ.
                             Admitted Pro Hac Vice
                           3 McCORMICK, BARSTOW, SHEPPARD,
                             WAYTE & CARRUTH LLP
                           4 8337 West Sunset Road, Suite 350
                             Las Vegas, NV 89113
                           5 Telephone:    (702) 949-1100
                             Facsimile:    (702) 949-1101
                           6 dylan.todd@mccormickbarstow.com

                           7 ERON Z. CANNON
                             Nevada Bar No. 8013
                           8 FAIN ANDERSON VANDERHOEF
                             ROSENDAHL O’HALLORAN SPILLANE PLLC
                           9 701 5th Avenue #4750
                             Seattle, Washington 98104
                          10 Telephone: (206) 749-0094
                             Facsimile: (206) 749-0194
                          11 eron@favros.com

                          12 Attorneys for Plaintiffs/Counterdefendants

                          13                              UNITED STATES DISTRICT COURT
                          14                                    DISTRICT OF NEVADA
                          15 ALLSTATE INSURANCE COMPANY,                      CASE NO.   2:15-cv-2265-MMD-CWH
                             ALLSTATE PROPERTY & CASUALTY
                          16 INSURANCE COMPANY, ALLSTATE
                             INDEMNITY COMPANY, and ALLSTATE
                          17 FIRE & CASUALTY INSURANCE
                             COMPANY,
                          18
                                          Plaintiffs,
                          19
                                   v.
                          20
                             MARJORIE BELSKY, MD; MARIO                       ORDER GRANTING PLAINTIFFS’
                          21 TARQUINO, MD; MARJORIE BELSKY,                   MOTION TO COMPEL PRODUCTION
                             MD, INC., doing business as INTEGRATED           OF DOCUMENTS FROM NETTLES
                          22 PAIN SPECIALISTS; and MARIO                      LAW FIRM [ECF No. 331]
                             TARQUINO, MD, INC., DOES 1-100, and
                          23 ROES 101-200,

                          24                Defendants.

                          25 AND RELATED CLAIMS

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                          1
   CARRUTH LLP                      PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                        DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]
                           1          Presently before the Court is a motion to compel production of documents to non-party law

                           2 firm Nettles Law Firm (“Nettles”) filed on August 10, 2018. (ECF No. 331). Nettles filed a Response

                           3 and Countermotion to Quash on August 24, 2018 (ECF No. 340), and Plaintiffs’ Reply and Response

                           4 was filed on August 31, 2018 (ECF No. 349).

                           5          Plaintiffs served Nettles with a subpoena pursuant to F.R.C.P. 45 for the production of

                           6 documents regarding communications and payments made by and between Schwartz and the

                           7 Defendants during Nettles representation of certain parties in personal injury claims for which

                           8 Plaintiffs paid a settlement on behalf of Plaintiffs’ insured. Nettles objected to the subpoena and

                           9 moved to quash on grounds of work product and trade secret/confidential commercial information.

                          10 Nettles further objects on the grounds that it is prevented from disclosing confidential client

                          11 information pursuant to the Model Rules of Professional Conduct relating to former clients. Plaintiffs

                          12 contend that Nettles has failed to demonstrate the required showing for protection under trade secret or

                          13 confidential commercial communications or work product, and that all objections based on

                          14 confidentiality can be addressed by including Nettles as a party to the existing protective order. The

                          15 Court will address each of these arguments.

                          16          A.      Work Product
                          17          F.R.C.P. 26 (b)(10) provides that parties “may obtain discovery regarding any nonprivileged

                          18 matter that is relevant to any party’s claim or defense and proportional to the needs of the case.” The
                          19 information requested by Plaintiffs is both relevant and proportional to the needs of this case, as it

                          20 involves claims of RICO violations, misrepresentation and fraud where the amount of claimed

                          21 damages by all parties is very high. A Court must quash or modify a subpoena that requires disclosure

                          22 of protected matter, Fed. R. Civ. P. 45(d)(3)(A)(iv); and may quash or modify a subpoena that requires

                          23 disclosure of commercial information, Fed. R. Civ. P. 45(d)(3)(B)(i). However, courts should also

                          24 consider other factors in deciding motions to quash or modify a subpoena, including the breadth or

                          25 specificity of the discovery request, and the relevance of the requested information. See Moon v. SCP

                          26 Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005).

                          27          The subpoena requests documents and communications between Nettles and the Defendant

                          28 doctors only. “The burden is on the party asserting [the work product doctrine] to establish . . . that
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                 2
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]
                           1 the material sought to be withheld from disclosure . . . [was prepared] by or for another party or by or

                           2 for that party’s representative. Ward v. CSX Transp., Inc., 161 F.R.D. 38, 40 (E.D.N.C. 1995) (citing

                           3 City Consumer Services, Inc. v. Horne, 100 F.R.D. 740, 747 (D. Utah 1983)). Plaintiffs contend that

                           4 even if Nettles had identified documents claimed to be work product, the protection would not apply

                           5 because neither Nettles nor its former clients are parties to the litigation. See Joseph v. Las Vegas

                           6 Metro. Police Dept., 2:09-CV-00966-HDM, 2011 WL 846061, at *1 (D. Nev. Mar. 8, 2011).

                           7          Nettles’ work product opposition appears to be theoretical at best. The law firm fails to

                           8 provide any identification of documents that would arguably be covered by this protection. As Nettles

                           9 has failed to meet its burden in asserting the work product protection, this objection is overruled.

                          10          B.      Trade Secret and Confidential Commercial Communications
                          11          Nettles’ trade secret/confidential commercial communication argument has been presented by

                          12 other law firms in response to Plaintiffs’ subpoena. The law firm argues that the information

                          13 requested could be used to identify some sort of pattern of how Nettles represents its clients in

                          14 personal injury claims. Simply invoking trade secret protection from a subpoena is insufficient; a

                          15 party must first “demonstrate by competent evidence” that the information it is seeking to protect is a

                          16 trade secret, which would be harmful if disclosed. Upjohn Co. v. Hygieia Biological Labs., 151

                          17 F.R.D. 355, 358 (E.D. Cal. 1993). The person asserting confidentiality has the burden of showing that

                          18 the privilege applies to a given set of documents. Fed. R. Civ. P. 45(d); see also In re Grand Jury
                          19 Investigation, 974 F.2d 1068, 1070 (9th Cir.1992) (party asserting privilege has burden of proof). The

                          20 burden also rests with the law firm to present competent evidence that substantial economic harm

                          21 would result from disclosure of the documents to its competitive position. Diamond State Ins. Co. v.

                          22 Rebel Oil Co., Inc., 157 F.R.D. 691, 697 (D. Nev. 1994).

                          23          Nettles acknowledges that Plaintiffs are not competitors, and has provided no evidence to

                          24 establish any economic harm would result in compliance with the subpoena. As Nettles has failed to

                          25 meet its burden to establish a trade secret or confidential commercial communication privilege, this

                          26 objection is overruled.

                          27 ///

                          28 ///
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                 3
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]
                           1          C.      Rules of Professional Conduct
                           2          Nettles maintains that it is prevented from complying with the subpoena because its clients

                           3 have expressly prohibited the release of their medical information. Nettles cites to Nevada Rule of

                           4 Professional Conduct 1.9 regarding an attorney’s obligation to not reveal information relating to a

                           5 former client. Rule 1.9 states that an attorney shall not “[r]eveal information relating to representation

                           6 except as these Rules would permit or require with respect to a client,” Nev. R. Prof. Conduct

                           7 1.9(c)(2). The professional rules also allow for disclosure of any confidential information when it is

                           8 in order to “comply with other law or court order.” Nev. R. Prof. Conduct 1.6(b)(6). Nettles

                           9 acknowledges that this Court has the power to order production of information over the objection of

                          10 clients. The nature of the underlying claims in this litigation is such that the parties contemplated that

                          11 potentially confidential and/or protected information would need to be disclosed during the discovery

                          12 process. The parties accounted for this and put in place a detailed protective order that was filed with

                          13 the Court (ECF. No. 49).

                          14          D.      Protective Order in Place
                          15          On June 6, 2016, the Court approved a stipulated confidentiality and protective order between

                          16 the parties. That protective order specifically addresses HIPAA concerns, and contemplates the

                          17 disclosure of protected health information in this litigation. (ECF No. 49, at 3:1-8). The order

                          18 addressed the sensitive nature of medical records and communications under HIPAA, as well as the
                          19 dissemination of other potentially protected or private information relating to a claimant, such as those

                          20 indicated in Plaintiff’s subpoena, and other identified claimants similarly situated. The stipulated

                          21 confidentiality and protective order was entered into by Plaintiffs and Defendants only, and was

                          22 approved by this Court on May 20, 2016. (ECF No. 49).

                          23          This protective order governs the conduct of the parties in their use and dissemination of any

                          24 information and material identified by the order. This includes confidential health information of the

                          25 type requested in Plaintiffs’ subpoena. Nettles was not an original party to this protective order, and

                          26 the Court finds that extending the protections and scope of the order to Nettles would address any

                          27 concerns regarding the disclosure of confidential or protected information. Furthermore, once the

                          28 documents and information are produced, the burden for their use in compliance with the stipulated
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                  4
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]
                           1 confidentiality and protective order rest with the parties themselves. Accordingly, the objections

                           2 based on client consent and confidentiality of former client information are overruled.

                           3          Therefore, IT IS HEREBY ORDERED that the motion to compel (ECF No. 331) is

                           4 GRANTED.

                           5          IT IS FURTHER ORDERED that the confidentiality and protective order approved by the

                           6 Court and filed on June 6, 2016 (ECF No. 49) and all the safeguards and protections contained therein

                           7 shall apply to Nettles and to any documents subject to HIPAA or other confidentiality or privacy

                           8 concerns produced in response to the subpoena issued by Plaintiffs. Nettles is hereby ordered to

                           9 comply with Plaintiffs’ subpoena issued pursuant to F.R.C.P. 45 and shall produce the requested

                          10 information and documentation. Nettles shall have fifteen (15) days from the date of this order to

                          11 comply with the subpoena.

                          12          IT IS SO ORDERED.

                          13          DATED this 19          December
                                                 ___ day of _____________, 2018.

                          14

                          15

                          16                                                UNITED STATES MAGISTRATE JUDGE

                          17
                               Respectfully submitted:
                          18
                             McCORMICK, BARSTOW, SHEPPARD,
                          19 WAYTE & CARRUTH LLP

                          20
                               By_/s/ Dylan P. Todd__________________
                          21      DYLAN P. TODD, ESQ.
                                  Nevada Bar No. 10456
                          22
                                  TODD W. BAXTER, ESQ.
                          23      Admitted Pro Hac Vice
                                  8337 West Sunset Road, Suite 350
                          24      Las Vegas, NV 89113
                                  Telephone:(702) 949-1100
                          25      Facsimile: (702) 949-1101
                                  Attorneys for Plaintiffs/Counterdefendants
                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                               5
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]
                           1                                  CERTIFICATE OF SERVICE
                           2            I hereby certify that on this 26th day of September, 2018, a true and correct copy

                           3 of PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION

                           4 OF DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]was served via the United

                           5 States District Court CM/ECF system on all parties or persons requiring notice.

                           6
                             Dennis L. Kennedy, Esq.                              Christian Morris, Esq.
                           7 Joseph A. Liebman, Esq.                              NETTLES LAW FIRM
                             Joshua P. Gilmore, Esq.                              1389 Galleria Drive #220
                           8 BAILEY KENNEDY                                       Henderson, Nevada 89014
                             8984 Spanish Ridge Avenue                            (702) 434-8282
                           9 Las Vegas, NV 89148                                  christian@nettleslawfirm.com
                             and                                                  Attorney for Nettles Law Firm
                          10 Peter S Christiansen, Esq.
                             R. Todd Terry, Esq.
                          11 Kendelee L. Works, Esq.
                             Whitney J. Barrett, Esq.
                          12 Keely A. Perdue, Esq.
                             CHRISTIANSEN LAW OFFICES
                          13 810 S. Casino Center Blvd., Suite 104
                             Las Vegas, NV 89101
                          14 (702) 240-7979
                             (866) 412-6992 fax
                          15 Pete@christiansenlaw.com
                             tterry@christiansenlaw.com
                          16 kworks@christiansenlaw.com
                             wbarrett@christiansenlaw.com
                          17 keely@christiansenlaw.com
                             Attorneys for Defendants
                          18
                          19
                                                                      By /s/ Tricia A. Dorner
                          20                                             An Employee of McCORMICK, BARSTOW,
                                                                         SHEPPARD, WAYTE & CARRUTH LLP
                          21

                          22   03246-01560 5363092.1

                          23

                          24

                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                              6
   CARRUTH LLP                         PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                           DOCUMENTS FROM NETTLES LAW FIRM [ECF No. 331]
